Citation Nr: 1719269	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, evaluated as noncompensable prior to June 18, 2014 and 10 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.  

4.  Entitlement to a rating in excess of 10 percent for duodenal bulb spasticity.  

5.  Entitlement to a rating in excess of 10 percent for epididymitis and prostatitis. 

6.  Entitlement to a compensable rating for left varicocele.

7.  Entitlement to a compensable rating for status post right fifth metatarsal fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1961 to June 1987, including service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction is currently with the RO in Seattle, Washington.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to higher ratings for right knee degenerative joint disease, left knee degenerative joint disease, epididymitis and prostatitis, left varicocele, and status post right fifth metatarsal fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

At the January 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal concerning the issues of entitlement to increased ratings for hemorrhoids and duodenal bulb spasticity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to an increased rating for hemorrhoids are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to an increased rating for duodenal bulb spasticity are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made in writing or on the record at a hearing by the veteran or by an authorized representative.  38 C.F.R. § 20.204.

The Veteran's perfected appeal included claims of entitlement to increased ratings for hemorrhoids and duodenal bulb spasticity.  However, the Veteran and his representative expressly withdrew these issues from appellate consideration on the record at the beginning of the January 2017 Board hearing.  See Board Hearing Transcript (Tr.) at 2, 7.

As there is no allegation of error of fact or law for Board consideration on these issues, the Board does not have jurisdiction to consider the appeal of these matters, and they must be dismissed.


ORDER

The appeal concerning the issue of entitlement to an increased rating for hemorrhoids, evaluated as noncompensable prior to June 18, 2014 and 10 percent thereafter, is dismissed.

The appeal concerning the issue of entitlement to a rating in excess of 10 percent for duodenal bulb spasticity is dismissed.


REMAND

Left Varicocele

The May 2011 and June 2014 VA examination reports contain conflicting information as to whether the Veteran has bilateral atrophic testes, warranting an updated VA examination.

Epididymitis and Prostatitis

VA treatment records show a diagnosis of benign prostatic hyperplasia (BPH).  See, e.g., June 2010 VA treatment record.  The May 2011 VA examiner noted that the Veteran had "nocturia times 2, sometimes 3-4 and occasional urge incontinence," but did not identify its cause.  .  The June 2014 VA examiner related the Veteran's voiding dysfunction solely to his diabetes and BPH.  However, the examiner did not discuss whether his BPH is caused by or aggravated by his epididymitis and prostatitis.  Accordingly, an updated VA examination and medical opinion is necessary.

Bilateral Knee Degenerative Joint Disease

The findings regarding bilateral knee degenerative joint disease, in the most recent June 2014 VA examination report, are inadequate for rating purposes.  Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Further, the examiner's findings were inconsistent.  The examiner indicated that the Veteran had bilateral instability of station.  However, the examiner noted that joint stability tests did not show right or left anterior instability, posterior instability, or medial-lateral instability.  Moreover, the evidence suggests that the Veteran's bilateral knee disability may have worsened since his last VA examination in June 2014.  See Board Hearing Tr. at 4, 10-24.  Accordingly, an updated VA examination is necessary.  

Status Post Right Fifth Metatarsal Fracture

The findings in the most recent June 2014 VA examination report are inadequate for rating purposes.  Correia, supra (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint); Southall-Norman v. McDonald, 28 Vet.App. 346 (2017) (the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements).  Consequently, an updated VA examination is necessary.  Outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  With any necessary assistance from the Veteran, obtain any pertinent private treatment records that have not been associated with the claims file, to include any updated records from Pacific Medical Center, Valley Medical Center and Tricare.

3.  Then schedule the Veteran for a VA examination to assess the current severity of his left varicocele and epididymitis and prostatitis disabilities.  All indicated tests and studies shall be conducted.  All relevant records, including a copy of this remand, must be sent to the examiner for review.  The examiner is requested to address the following:

(a)  Please indicate whether the Veteran's testes are atrophic.  If not, please explain this finding in light of the the May 2011 VA examiner's conclusion to the contrary.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed BPH was (1) caused by or (2) aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected left varicocele and/or epididymitis and prostatitis disabilities?  

Any opinions expressed by the VA examiner must be accompanied by a robust rationale.

4.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee and status post right fifth metatarsal fracture disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in active motion, passive motion, weight-bearing, nonweight-bearing, and in the case of the Veteran's status post right fifth metatarsal fracture disability, range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to the range of motion throughout the appeal period (since December 2005) of the right and left knees, and right foot in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing and (5) in the case of the Veteran's status post right fifth metatarsal fracture disability, range of motion of the opposite undamaged joint.  

All examination findings, along with complete rationale for any conclusions reached, must be provided.  If unable to provide an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Then, after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


